DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/7/2022 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites “closed structures”, it is unclear what is meant by this. Are the structures closed off by a housing? Are there any openings in the structures to receive the oil?
Claim 4 recites “at a right rear end”, which is unclear. The limitation right is dependent on a spatial perspective of the viewer, therefore it is not clear from what direction is the claim referring to. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bouton (FR 2740853 A1) in view of Suzuki et al. (US Pub No 2019/0017542 A1). Bouton discloses an electric-motor driving assembly (fig. 1) comprising: 
Re claim 4, a water-cooled electric motor (2) and a gearbox or a reduction gearbox (11); and an oil-lubrication mechanism (fig. 1) for a fore bearing (33) of the water-cooled electric motor, wherein the oil-lubrication mechanism comprises a gear-splashing oil-storage structure (7) provided in the gearbox or the reduction gearbox, and a bearing-baffle oil-storage structure (housing structure defining 12) provided at a front end (left end in fig. 1) of the water-cooled electric motor, wherein the gear-splashing oil-storage structure and the bearing-baffle oil-storage structure are communicated by an oil conduit (30), and the bearing-baffle oil-storage structure and the gearbox or the reduction gearbox are communicated by an oil return tube (8), the oil conduit and the oil return tube are closed structures (fig. 1), and wherein a gear (5) in the gearbox or the reduction gearbox, in operation, throws a lubricating oil into the gear-splashing oil-storage structure (fig. 1 shows oil is thrown up indicated by arrows F), and the lubricating oil is delivered via the oil conduit into the bearing-baffle oil-storage structure, thereby lubricating the fore bearing of the water-cooled electric motor (fig. 1 shows oil is collected by 7 then travels along 30 and into 12), and subsequently the lubricating oil flows back into the gearbox or the reduction gearbox via the oil return tube (fig. 1 shows oil travels back to 11 via 8), wherein the bearing-baffle oil-storage structure comprises a bearing seat (housing structure of 12 for receiving 33) provided at a front end of a housing (left end in fig. 1) of the water-cooled electric motor, the fore bearing of the water-cooled electric motor is provided in the bearing seat (fig. 1).
Bouton does not clearly disclose:
Re claim 4, a bearing baffle for half-closing the bearing seat is provided at a right rear end of the bearing seat, the fore bearing of the water-cooled electric motor presses against the bearing baffle, and the lubricating oil stored at a bottom of the bearing seat lubricates the fore bearing of the water-cooled electric motor, and wherein a gap is provided between an inner bore of the bearing baffle and a shaft of the water-cooled electric motor, and when a liquid level of the lubricating oil stored at the bottom of the bearing seat is higher than an edge of the inner bore of the bearing baffle, the lubricating oil flows out of the bearing seat, and flows into the housing of the water-cooled electric motor.
However, Suzuki teaches a lubricating assembly for bearings (fig. 4):
Re claim 4, a bearing baffle (25) for half-closing the bearing seat is provided at a right rear end of the bearing seat (left end of the bearing seat 17a shown in fig. 4, this would be on the right when viewed from the other side), the fore bearing (20) of the water-cooled electric motor presses against the bearing baffle, and the lubricating oil (J) stored at a bottom of the bearing seat lubricates the fore bearing of the water-cooled electric motor (fig. 3), and wherein a gap (fig. 4 shows the gap) is provided between an inner bore of the bearing baffle (73) and a shaft (19) of the water-cooled electric motor, and when a liquid level of the lubricating oil stored at the bottom of the bearing seat is higher than an edge of the inner bore of the bearing baffle, the lubricating oil flows out of the bearing seat, and flows into the housing of the water-cooled electric motor (oil would flow over and out of 73 when the oil level is above 73).
It would have been obvious to person having ordinary skill in the art before the effective filing date of the claimed invention to employ the bearing baffle, as taught by Suzuki, to control the amount of lubricant allowed to pool at the roller bearings. This would ensure a sufficient amount of lubricant reaches the roller bearings.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 4 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
With respect to Applicant’s argument to Suzuki on pages 6-8 of the Remarks, the Suzuki reference was employed to teach the bearing baffle and the that the baffle is able to maintain a particular lubricant level. This bearing baffle of Suzuki is not a seal and has a gap that would enable oil to spill over when taught to the Bouton reference. By inspection of figs. 2-3, an annular gap is provided radially inside of 73 where the shaft 19a fills in a substantial portion of this gap void. The remaining space, or effectively a gap, exists between 73 and 19a. The claim does not require the gap to extend from the shaft to the inner bore of the bearing baffle, nor does it exclude other structure such as a bearing race to occupied a portion of the gap. However, when this baffle is taught to Bouton, one of ordinary skill in the art could conceive to have a gap extend from the inner bore of the bearing baffle to the shaft, since bearing profile shown in Bouton fig. 4 is substantially rectangular and the bearing race does not overhang like that of Suzuki’s. The oil flow feature, electric motor shaft, and bearing are already disclosed by Bouton. As such, when the baffle is taught to Bouton oil is able to flow out of the gap.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D TRUONG whose telephone number is (571)270-3014. The examiner can normally be reached M-F 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571)272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Minh Truong/Primary Examiner, Art Unit 3654